DISMISS and Opinion Filed September 22, 2021




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-21-00614-CV

         ROCKWALL REGIONAL HOSPITAL, LLC D/B/A
              TEXAS HEALTH ROCKWALL, D/B/A
   TEXAS HEALTH PRESBYTERIAN HOSPITAL ROCKWALL D/B/A
        TEXAS HEALTH HOSPITAL ROCKWALL, Appellant
                           V.
                  BRILYN BAKER, Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-13262

                       MEMORANDUM OPINION
                   Before Justices Schenck, Smith, and Garcia
                            Opinion by Justice Smith
      Before the Court is appellant’s motion to dismiss the appeal. We grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                          /Craig Smith/
                                          CRAIG SMITH
210614F.P05                               JUSTICE
                               S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

ROCKWALL REGIONAL                           On Appeal from the 101st Judicial
HOSPITAL, LLC D/B/A TEXAS                   District Court, Dallas County, Texas
HEALTH ROCKWALL, D/B/A                      Trial Court Cause No. DC-20-13262.
TEXAS HEALTH PRESBYTERIAN                   Opinion delivered by Justice Smith.
HOSPITAL ROCKWALL D/B/A                     Justices Schenck and Garcia
TEXAS HEALTH HOSPITAL                       participating.
ROCKWALL, Appellant

No. 05-21-00614-CV        V.

BRILYN BAKER, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee BRILYN BAKER recover her costs of this
appeal from appellant ROCKWALL REGIONAL HOSPITAL, LLC D/B/A TEXAS
HEALTH ROCKWALL D/B/A TEXAS HEALTH PRESBYTERIAN HOSPITAL
ROCKWALL D/B/A TEXAS HEALTH HOSPITAL ROCKWALL.


Judgment entered September 22, 2021




                                      –2–